Citation Nr: 1017133	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-24 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include headaches and cognitive dysfunction.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1970 to April 
1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The case was previously before the Board in October 2009 and 
was remanded for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives, and the Board may proceed with review of the 
issue decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

The Veteran's headaches and cognitive dysfunction are shown 
by competent medical evidence to be causally related to the 
head injury he suffered in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head 
injury, to include headaches and cognitive dysfunction, have 
been met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for residuals of a 
head injury he claims he suffered in service when a hatch 
fell on his head.  His claim originally referred to a neck 
disability, but subsequent medical evidence described an 
abnormal brain scan which was associated with his in-service 
head injury.  To comport with the evidence, the RO expanded 
the claim to include all residuals of the claimed injury. 


In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006). 

The Veteran's service treatment records are silent for any 
injuries consistent with the accident he reports.  During a 
physical examination in March 1970, he reported a history of 
broken bones, including a right clavicle fracture in 1966.  
The report of a separation examination is normal, with no 
pertinent defects or diagnoses.  

In support of his claim, the Veteran submitted letters he 
wrote to his family and his fiancée in June 1970, which 
describe the hatch accident and his injuries.  He also 
submitted an e-mail exchange with a fellow service member who 
stated that he recalls hearing about the Veteran's injury in 
service.

The Veteran is competent to describe his in-service 
experiences and symptoms which are capable of lay 
observation, and his letters and e-mails corroborate his 
account of the injury.  Therefore, despite the lack of 
contemporaneous service records documenting this incident, 
the Board accepts that the accident he describes in fact 
occurred.  Buchanan, supra. 

The claims file contains private treatment records which 
indicate that the Veteran sought treatment for a neck injury 
after being involved in a car accident in October 1997, while 
working for the postal service.  He was diagnosed with 
cervical and right shoulder contusions.  X-rays taken in 
November 1997 showed mild degenerative changes of the 
thoracic spine, as well as a deformity of the clavicle 
consistent with an old, healed fracture.  An April 2004 
letter from the Veteran's physician reports that the Veteran 
has degenerative disk disease of the cervical spine; however, 
the doctor did not feel that the neck problem is related to 
service.  

The claims file contains an April 2005 letter from D.H., 
M.D., a private neurologist, which states that his recent 
focal cerebral ischemia and abnormal brain scan were related 
to a concussion caused by his in-service head injury.  He 
further notes that the Veteran has pain around the area of 
the impact, which is also likely related to the injury.  In a 
June 2006 letter, D.H. confirms that the Veteran has "a 
significant neurological problem, specifically cognitive 
dysfunction," which is most likely the result of a head 
injury and concussion in service.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in December 2009.  The examiner 
reviewed the claims file and concluded, as the Board did, 
that the injury the Veteran described in fact occurred.  The 
examiner referred to VA treatment records and examinations 
dated between March 2004 and September 2009, none of which 
mentioned cognitive dysfunction or any residuals of a head 
injury.

The Veteran reported headaches in the right frontal region 
which have occurred intermittently since his head injury in 
service.  They are typically brief and do not interfere with 
his usual activities.  He also reported a change in his 
personality in that he began to experience "rage episodes," 
as well as memory and cognitive impairment, which appeared to 
be worsening.  After examining the Veteran, the examiner 
diagnosed traumatic brain injury sustained during service, 
with headaches and mild cognitive dysfunction.  He stated 
that it is at least as likely as not that the Veteran's 
headaches are caused by the injury in service, and it is at 
least as likely as not that the injury "is a contributing 
factor" in his cognitive impairment.  

Based on the foregoing evidence, the Board concludes that 
service connection is warranted for residuals of a head 
injury, to include headaches and cognitive impairment.  Lay 
evidence establishes that an injury occurred in service, and 
the competent medical evidence confirms that the Veteran's 
current disabilities are causally related to that injury.  
Thus, all the elements of service connection claim are met, 
and the claim is granted.  

The Board notes that there is no evidence of a current neck 
injury related to the Veteran's injury in service.  Although 
the evidence indicates that he has degenerative disk disease 
of the cervical spine, nothing in the record suggests that 
this condition is related to service.  His letters about the 
incident do not describe any pain or other symptoms in his 
neck, and the Veteran does not report continuous pain in his 
neck since service.  He did not seek treatment for neck pain 
until after he was involved in a vehicle accident in 1997.  
Furthermore, the only medical opinion of record relating to 
this condition concludes that it is not related to service.  
Therefore, the evidence does not support a finding that 
degenerative disk disease of the cervical spine is related to 
service.  

In summary, service connection for residuals of a head 
injury, to include headaches and cognitive dysfunction, is 
granted.  

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed. 


ORDER

Service connection for residuals of a head injury, to include 
headaches and cognitive dysfunction, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


